DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 06/15/22 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-13, the prior art discloses a semiconductor package as generally recited in independent claim 1 including the package lid having a wall portion and the spacers having a column shape extending from a bottom of the wall portion (see for example previous claim 1 rejection as well as the figures of the references used where the wall portions of the package lid and the column-shaped spacers extending from the bottom of the wall portions are clearly visible). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package wherein a diameter of the spacers is smaller than a width of the wall portion, and an outer surface of the wall portion is flush with an outermost portion of the spacers, or an inner surface of the wall portion is flush with an innermost portion of the spacers.
Re claims 14-18, the prior art discloses a semiconductor package as generally recited in independent claim 14 (see for example previous claim 14 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package comprising a transparent cover disposed in or over the opening.
Re claims 19-20, the prior art discloses a method of manufacturing a semiconductor package as generally recited in independent claim 19 (see for example previous claim 19 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method wherein the chip is an image sensor or a light sensor.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899